UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION

WILLIAM B. HUDDLESTON,

Petitioner,
v. CASE NO. 8:16-cv-76-T-02AAS
SECRETARY, DEPARTMENT OF
CORRECTIONS,

Respondent

/
ORDER

William B. Huddleston, a Florida prisoner, initiated this action for habeas corpus relief
pursuant to 28 U.S.C. Section 2254. (Dkts. l, 2). Upon consideration of the petition and
memorandurn, the Court ordered Respondent Secretary, Department of Corrections, to show cause
why relief sought in the petition should not be granted. (Dkt. 4). Thereafter, Respondent filed a
response in opposition to the petition, along With the state court record. (Dkts. 5, 6).
Mr. Huddleston then filed a reply. (Dkt. 10).

In his petition, Mr. Huddleston alleges one claim for relief _ ineffective assistance of
counsel for failure to object to a purported discovery violation and request a Ricl'zara’son1 hearing.
(Dkt. l at 5).

I. PROCEDURAL HISTORY
Mr. Huddleston was charged by Information with aggravated battery with a deadly weapon

for the December 2006 stabbing of victim Brandon Young. (Dkt. 6 Ex. 1 at 2). In 2009, a jury

 

1 See Richardson v. Stale, 246 So. 2d 771 (Fla. 1971).

found him guilty as charged, and Mr. Huddleston was sentenced to fifteen years in prison as a
prison releasee reoffender (“PRR”). (Dkt. 6 Ex. 1 at 37, 43, 46-47).

On appeal, his counsel filed an Annlers2 brief and Mr. Huddleston filed a supplemental pro
se brief. (Dkt. 6 Exs. 2, 3). The state appellate court affirmed his conviction and sentence,
per curiam. (Dkt. 6 Ex. 5); Huddleston v. State, 75 So. 3d 1256 (Fla. 2d DCA 2011) (table).

Mr. Huddleston then filed a motion, and subsequent amended motion, for post-conviction
relief pursuant to Rule 3.850, Florida Rules of Criminal Procedure. (Dkt. 6 Exs. 7, 9). In a series
of orders, the state post-conviction court ordered an evidentiary hearing on four grounds and
ultimately denied each ground raised in the amended motion. (Dkt. 6 Exs. 10, 12, 15, 16, 17).
Mr. Huddleston appealed, and the state appellate court affirmed, per curiam, the denial of his
amended Rule 3.850 motion. (Dkt. 6 Ex. 18, 19, 22); Hua'dleston v. State, 181 So. 3d 492
(Fla. 2d DCA 2015) (table).

Mr. Huddleston then filed the instant federal habeas petition in this Court. Upon review,
the Court can resolve the entire petition on the basis of the record. Therefore, an evidentiary

hearing is not warranted. See Schrz'ro v. Landrigan, 550 U.S. 465, 474 (2007).

 

2 ln Anders v. California, 386 U.S. 738, 744 (1967), the Supreme Court set forth the following procedure for court-
appointed counsel to pursue an appeal requested by his client when counsel has determined there is no merit to the
appeal:

[I]f counsel finds his case to be wholly frivolous, after a conscientious examination of it, he should
so advise the court and request permission to withdraw. That request must, however, be
accompanied by a brief referring to anything in the record that might arguably support the appeal.
A copy of counsel's brief should be fumished the indigent and time allowed him to raise any points
that he chooses; the court _ not counsel - then proceeds, after a full examination of all the
proceedings, to decide whether the case is wholly frivolous If it so finds it may grant counsel’s
request to withdraw and dismiss the appeal insofar as federal requirements are concemed, or proceed
to a decision on the merits, if state law so requires. On the other hand, if it finds any of the legal
points arguable on their merits (and therefore not fi‘ivolous) it must, prior to decision, afford the
indigent the assistance of counsel to argue the appeal.

2

II. GOVERNING LEGAL PRINCIPLES

Because Petitioner filed his petition after April 24, 1996, this case is governed by
28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty Act of 1996
(“AEDPA”). Penry v. Johnson, 532 U.S. 782, 792 (2001); Henderson v. Campbell, 353 F.3d 880,
889-90 (1 lth Cir. 2003). The AEDPA “establishes a more deferential standard of review of state
habeas judgments,” Fugate v. Head, 261 F.3d 1206, 1215 (11th Cir. 2001), in order to “prevent
federal habeas ‘retrials’ and to ensure that state-court convictions are given effect to the extent
possible under law.” Bell v. Cone, 535 U.S. 685, 693 (2002); see also Woodford v. Vz'sciolti,
537 U.S. 19, 24 (2002) (recognizing that the federal habeas court’s evaluation of state-court rulings
is highly deferential and that state-court decisions must be given the benefit of the doubt).

A. Standard of Review Under the AEDPA

Pursuant to the AEDPA, habeas relief may not be granted with respect to a claim
adjudicated on the merits in state court unless the adjudication of the claim:

(1) resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court

of the United States; or

(2) resulted in a decision that was based on an unreasonable determination of the
facts in light of the evidence presented in the State court proceeding

28 U.S.C. § 2254(d). The phrase “clearly established Federal law,” encompasses only the holdings
of the United States Supreme Court “as of the time of the relevant state-court decision.”
Williams v. Taylor, 529 U.S. 362, 412 (2000).

“[S]ection 2254(d)(1) provides two separate bases for reviewing state court decisions; the
‘contrary to’ and ‘unreasonable application’ clauses articulate independent considerations a federal
court must consider.” Maharaj v. Secretary for Dep’t. of Corr., 432 F.3d 1292, 1308

(1 lth Cir. 2005). The meaning of the clauses was discussed by the Eleventh Circuit Court of

Appeals in Parker v. Head, 244 F.3d 831, 835 (1 lth Cir. 2001):

Under the “contrary to” clause, a federal court may grant the writ if the state court

arrives at a conclusion opposite to that reached by [the United States Supreme

Court] on a question of law or if the state court decides a case differently than [the

United States Supreme Court] has on a set of materially indistinguishable facts.

Under the ‘unreasonable application’ clause, a federal habeas court may grant the

writ if the state court identifies the correct governing legal principle from [the

United States Supreme Court’s] decisions but unreasonably applies that principle

to the facts of the prisoner’s case.

If the federal court concludes that the state court applied federal law incorrectly, habeas relief is
appropriate only if that application was “obj ectively unreasonable.” Id.

Under section 2254(d)(2), a federal court may grant a writ of habeas corpus if the state
court’s decision “was based on an unreasonable determination of the facts in light of the evidence
presented in the State court proceeding.” A determination of a factual issue made by a state court,
however, shall be presumed correct, and the habeas petitioner shall have the burden of rebutting
the presumption of correctness by clear and convincing evidence. See Parker,
244 F.3d at 835-36; 28 U.S.C. § 2254(e)(1).

In evaluating a petitioner’s claim, a federal habeas court must first identify the highest state
court decision, if any, that adjudicated the claim on the merits. Marshall v. Sec ’y, Fla. Dep’t of
Corr., 828 F.3d 1277, 1285 (l lth Cir. 2016). Where that state court’s adjudication is not
accompanied by a reasoned opinion, the United States Supreme Court has explained that:

the federal court should “look through” the unexplained decision to the last related

state-court decision that does provide a relevant rationale. It should then presume

that the unexplained decision adopted the same reasoning But the State may rebut

the presumption by showing that the unexplained affirmance relied or most likely

did rely on different grounds than the lower state court’s decision, such as

alternative grounds for affirmance that were briefed or argued to the state supreme

court or obvious in the record it reviewed.

Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

B. Ineffective Assistance of Counsel Standard

Claims of ineffective assistance of counsel are analyzed under the test set forth in
Strz`ckland v. Washington, 466 U.S. 668 (1984), Which requires a petitioner to demonstrate both
deficient performance by counsel and resulting prejudice. Demonstrating deficient performance
“requires showing that counsel made errors so serious that counsel was not functioning as the
‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. at 687. Deficient performance
is established if, “in light of all the circumstances, the identified acts or omissions [of counsel]
were outside the wide range of professionally competent assistance.” Id. at 690. However,
“counsel is strongly presumed to have rendered adequate assistance and made all significant
decisions in the exercise of reasonable professional judgment.” Id. Additionally, “a court deciding
an actual ineffectiveness claim must judge the reasonableness of counsel’s challenged conduct on
the facts of the particular case, viewed as of the time of counsel’s conduct.” Id.

The petitioner must demonstrate that counsel’s alleged errors prejudiced the defense
because “[a]n error by counsel, even if professionally unreasonable, does not warrant setting aside
the judgment of a criminal proceeding if the error had no effect on the judgment.” Id. at 691-92.
To show prejudice, the petitioner must show “a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different A reasonable
probability is a probability sufficient to undermine confidence in the outcome.” Id. at 694.

Sustaining a claim of ineffective assistance of counsel on federal habeas review is very
difficult because “[t]lie standards created by Strickland and § 2254(d) are both ‘highly deferential,’
and when the two apply in tandem, review is ‘doubly’ so.” Harrington v. Richter, 562 U.S. 86, 105
(2011) (citations omitted). See also Cullen v. Pinholster, 563 U.S. 170, 202 (2011) (a petitioner

must overcome the “ ‘doubly deferential’ standard of Stri'cklana' and AEDPA.”) (citation omitted).

If a claim of ineffective assistance of counsel can be resolved through one of Strickland’s two
prongs, the other prong need not be considered. Strickland, 466 U.S. at 697; Sims v. Singletary,
155 F.3d 1297, 1305 (llth Cir. 1998).
III. ANALYSIS

Mr. Huddleston claims that he was wearing all black clothing at the time the victim was
stabbed. (Dkt. 1 at 5). During deposition, the victim stated that he did not see Mr. Huddleston
stab him from behind, but that when he turned around after being stabbed he saw somebody
wearing white clothing (Ia’.; Dkt. 2 at 5). Then, at trial, the victim testified that he did see his
attacker and that his attacker was wearing all black clothing (Dkt. 1 at 5; Dkt. 2 at 5)7. Citing Rule
3.220, Florida Rules of Criminal Procedure, Mr. Huddleston argues that, under Florida law, the
prosecutor had a duty to disclose the change in testimony to the defense, and that his counsel
should have objected to this discovery violation and requested a Richardson hearing3 (Dkt. 2 at
4-6). He further argues that his defense was prejudiced because counsel was prepared to argue '
that a third party, who was present at the time of the stabbing and was wearing white, was the
assailant (Dkt. 2 at 6). He contends that, due to the late notice of the change in testimony, his
counsel was forced t0 rapidly and unsuccessfully switch to a self-defense theory the morning trial
began. He additionally claims he was deprived of the opportunity to move for immunity under
Florida’s “stand your ground” doctrine. (Dkt. 2 at 6-7).

Mr. Huddleston raised this claim as issue one in his amended Rule 3.850 motion for post-
conviction relief. (Dkt. 6 Ex. 9 at 1-7). The state post-conviction court, affirmed per curiam by

the state appellate court, summarily denied the claim, explaining:

 

3 “A Richardson hearing is held to determine whether the State committed a discovery violation in contravention of
the Florida Rules ofCriminal Procedure and, if so, whether the non-compliance resulted in prejudice to the defendant’s
ability to prepare for trial.” Cisneros v. McNeil, No. 8:05~cv-762-T-27'1`GW, 2008 WL 1836368, at *5 (M.D. Fla.
Apr. 23, 2008).

The Defendant claims that counsel rendered ineffective assistance by failing to
challenge a discovery violation. The Defendant argues that the victim in this case
“changed his statement throughout the entire investigation process _ including his
trial testimony _ regarding what took place on the night the incident occurred.”
He argues that the prosecution failed to disclose the substantial changes in [the
victim’s] testimony prior to trial, which materially hindered the Defendant’s trial
preparation The Defendant claims that defense counsel rendered ineffective
assistance by failing to request a Richardson hearing after learning that the State
had committed a discovery violation by failing to disclose that the victim had
changed his testimony. The Defendant alleges he suffered prejudice because
counsel’s failure to object to the State’s alleged discovery violation undermined the
entire proceeding and prevented the Defendant from utilizing a well-prepared
theory of justifiable use of force as a defense,

Both the prosecution and the defense were present at the deposition of the
victim, and both attorneys had access to the complaint affidavit Exhibit C.'
Deposition of Brandon Young,' Exhibit D: Complaint Aj]idavit. Thus, the
Defendant’s claim turns on whether the State withheld the victim’s initial statement t
from the defense that was materially different from his testimony at the deposition
or at trial. The record refutes the Defendant’s claim that the State withheld evidence
prior to trial and that counsel rendered ineffective assistance by failing to request a
Rz'chara'son hearing During closing arguments, counsel extensively argued that
the victim had made a statement immediately after the incident to officers that
significantly differed from his later deposition testimony and testimony at trial and
suggested that discussions with the prosecution had altered the victim’s version of
events. Exhibit B.' Jury Tri'al, pp. 362-379. Specifically, defense counsel
questioned the victim about his prior Written statement and again pointed out the
inconsistencies within that statement on closing Exhibit B.' Jury Trial, pp. 280-
82; 372. Accordingly, the record refutes any claim by the Defendant that the
victim’s prior statements had been withheld from the defense prior to trial.

(Dkt. 6 Ex. 10 at 2-3).

Challenging case law cited by Respondent, Mr. Huddleston contends that, contrary to the

state court’s decision, there was a discovery violation. (See Dkt. 2 at 4-7; Dkt. 10 at 2-7). He also
claims that, contrary to Respondent’s position, he suffered prejudice because counsel found out
only the morning of trial that the victim was changing his testimony, and the witnesses that counsel
called at trial were to support the theory of misidentification, not self-defense. (Dkt. 2 at 5-6;
Dkt. 10 at 7-8). Mr. Huddleston further asserts his prejudice is not minimized by the fact that he

would have had to defend against the victim’S photo identification of him as the assailant, despite

7

the victim’s trial testimony; he claims that defending against the incorrect photo identification was
not inconsistent with his theory of misidentification (Dkt. 10 at 8-9). Finally, Mr. Huddleston
argues that the state post-conviction court erred by not holding an evidentiary hearing on this claim
and that his counsel’s failure to object prevented the issue from being considered on direct appeal.
(Dkt. 10 at 1-4, 9).

While the issue before the court is one of ineffective assistance, a question cognizable on
federal habeas review, the underlying issue of whether a discovery violation occurred under
Florida law4 and whether counsel should have objected and moved for a Richardson hearing is a
question.of state law. The state court’s denial of this claim is dispositive of the underlying state
law issue, and ultimately binds this Court. See Estelle v. McGuire, 502 U.S. 62, 67 (1991) (“[I]t
is not the province of a federal habeas court to reexamine state-court determinations on state-law
questions. ln conducting habeas review, a federal court is limited to deciding whether a conviction
violated the Constitution, laws, or treaties of the United States.”). See also Pi'nkney v. Secretary,
DOC, 876 F.3d 1290, 1295 (11th Cir. 2017) (quoting Alvord v. Wainwright, 725 F.2d 1282, 1291
(l lth Cir. 1984) (superseded by statute on other grounds)) (“[A]lthough ‘the issue of ineffective
assistance _ even when based on the failure of counsel to raise a state law claim _- is one of
constitutional dimension,’ [the Court] ‘must defer to the state’s construction of its own law’ when
the validity of the claim that . . . counsel failed to raise turns on state law.”)).

Because the state court concluded there was no discovery violation under Florida law, the

Court concludes that counsel did not err by failing to object or request a Rz'chardson hearing5 The

 

“ Mr. Huddleston does not assert a claim that the alleged discovery error violated his federal constitutional rights.

5 Accordingly, the Court does not reach the issue of prejudice See Strickland, 466 U.S. 697 (“[T]here is no reason
for a court deciding an ineffective assistance claim . . . to address both components of the inquiry if the defendant
makes an insufficient showing on one.”).

state court reasonably denied Mr. Huddleston’s ineffective assistance of counsel claim, and that
denial was not contrary to, or an unreasonable application of, Strickland or based on an
unreasonable determination of the facts.

In addition, the state court’s failure to hold an evidentiary hearing does not entitle
Mr. Huddleston to relief. Under Florida law, a motion for post-conviction relief may be summarily
denied “only if the claims asserted are either legally insufficient or conclusively refuted by the
record.” Washington v. State, 10 So. 3d 1126, 1127 (Fla. lst DCA 2009) (citing Freeman v. State,
761 So.2d 1055, 1061 (Fla. 2000)). If the state court is unable to “attach portions of the record
that conclusively refute the claims,” then, “summary denial is improper, and an evidentiary hearing
is required.” Id. at 1127-28.

The Court need not decide whether the state post-conviction court erred in this case because
a defect in a state collateral proceeding provides no basis for habeas relief, “since no question of a
constitutional nature is involved.” See Carroll v. Sec ’y, Dep ’t of Corr., 574 F.3d 1354, 1365 (1 lth
Cir. 2009) (quoting McCullough v. Singletary, 967 F.2d 530, 535 (llth Cir. 1992)); see also
Anderson v. Sec 'y for Dep ’t ofCorr., 462 F.3d 1319, 1330 (l lth Cir. 2006) (citing Spradley v.
Dugger, 825 F.2d 1566, 1568 (1 lth Cir. 1987)). Additionally, “a challenge to a state collateral
proceeding does not undermine the legality of the detention or imprisonment_ [that is], the
conviction itself _ and thus habeas relief is not an appropriate remedy.” Carroll, 574 F.3d at
1365.6

Any of Mr. Huddleston’s allegations not specifically addressed herein are without merit.

 

6 Although Mr. Huddleston additionally argues that His counsel’s failure to object during trial prevented the purported
discovery violation from being considered on direct appeal (Dkt. 10 at 1-4), he did not raise this issue in his petition
or attached memorandum. Petitioner is not permitted to raise new issues in his reply. See United States v. Krasnow,
484 F. App’x 427, 429 (l lth Cir. 2012) (per curiam) (citing Timson v. Sampson, 518 F.3d 870, 874 (l lth Cir. 2008)).
Therefore, that argument is not considered

lt is therefore ORDERED AND ADJUDGED that:

l. The Petition for Writ of Habeas Corpus (Dkt. 1) is DENIED_ The Clerk shall enter

judgment against Mr. Huddleston and close this case.

2. A certificate of appealability (COA) is DENIED in this case because

Mr. Huddleston cannot make “a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(0)(2). And because Mr. Huddleston is not entitled to a COA, he is not entitled

to proceed on appeal in forma pauperis

DoNE AND oRnERED in rampa, Fioi~ida, en UM--? 2 Y”’L`r,'zoia

l

WYLLIAM WNG
United States District Juclge

Copies to: Petitioner pro se; Counsel of Record

10

